DUFOUR, J.
A certain square of ground owned in indivi-sioh by O. M. Dunn and A. J. Fredericks was, in February, 1900, partitioned between them by public act.
Under an assessment for the year 1897 in the name of Mar-chand, the city of New Orleans in December, 1900, sold the whole square to W. IT. ITowcott, whose deed was recorded on January 5th, 1901.
In 3908, the plaintiff, holder by mesne conveyances of the tax title, sued for its confirmation and recovered judgment.
On appeal, it is urged that the judgment is erroneous because -.
1st. The Court improperly allowed an amendment which changes the cause of action in violation of Art. 419 C. P.
2nd. That the suit cotild not properly be brought against defendant’s specific half of the property.
3rd. The property was eroneously assessed, the recitals of *297the deed are defective and the advertisements for the sqie were not made according to law.
April 19, 1909.
Rehearing refused May 3, 1909.
Writ refused by Supreme Court June 8, 1909.
The amendment complained of merely cured a clerical error and substituted the correct description of the property claimed by Frederick for the erroneously inserted description of the other half of the square, such an amendment is nermis-sible.
The purchaser of a whole square has a right to sue for the recovery of any part thereof.
The alleged defects in the proceeding anterior to and leading to the sale are cured by the constitutional prescription of three years, Frederick having never had physical possession and Howcott’s title having been recorded in 1901.
There is no claim herein of dual assessment or prior payment of taxes; hence the judgment of confirmation is correct.
Judgment affirmed.